IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA
TROY WINGFIELD,            Former
Husband,                                   NOT FINAL UNTIL TIME EXPIRES TO
                                           FILE MOTION FOR REHEARING AND
      Appellant,                           DISPOSITION THEREOF IF FILED

v.                                         CASE NO. 1D14-2839

DAWN       DRAPEYLO,   a/k/a
DAWN      WINGFIELD, Former
Wife,

      Appellee.

_____________________________/

Opinion filed February 25, 2015.

An appeal from the Circuit Court for Nassau County.
Wesley R. Poole, Acting Circuit Judge.

Valarie Linnen, Atlantic Beach, for Appellant.

Chanda L. Rogers, Fernandina Beach, for Appellee.




PER CURIAM.

      AFFIRMED.

BENTON, WETHERELL, and SWANSON, JJ., CONCUR.